        Case 3:19-cv-00560-SK Document 1 Filed 01/31/19 Page 1 of 4



 1   Alison M. Crane, SBN 197359
     Mark W. Allen, SBN 293155
 2   BLEDSOE, DIESTEL, TREPPA & CRANE LLP
     601 California Street, 16th Floor
 3   San Francisco, California 94108-2805
 4   Telephone: (415) 981-5411
     Facsimile: (415) 981-0352
 5   acreane@bledsoelaw.com
     mallen@bledsoelaw.com
 6
     Attorneys for Defendants MARK GE ZHANG, JEFFREY
 7   QING-HE ZHANG, OLYMPIA XIAO FEI DAI,
     NELSON ZHANG aka NELSON CHEUNG
 8
                          UNITED STATES DISTRICT COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA
10
11
     YENEFER FERNANDO AGUILAR and            San Francisco Superior Court Case
12   DILIA CASTRO, CHRISTOPHER               No. CGC-18-570353
     AGUILAR CASTRO, by and through his
13   guardian ad litem DILIA CASTRO,         DEFENDANTS MARK GE ZHANG,
                                             JEFFREY QING-HE ZHANG,
14                  Plaintiffs,              OLYMPIA XIAO FEI DAI,
                                             NELSON ZHANG aka NELSON
15         v.                                CHEUNG’S NOTICE OF
                                             REMOVAL
16   MARK GE ZHANG, JEFFREY QING-
     HE ZHANG, OLYMPIA XIAO FEI              Complaint Filed in San Francisco
17   DAI, NELSON ZHANG aka NELSON            Superior Court: October 5, 2018
18   CHEUNG, and DOES 1-50, Inclusive,
                                             Complaint Served on Defendants:
19                  Defendants.              January 4, 2019

20
21
22
23
24
25
26
27
28

     DEFENDANTS MARK GE ZHANG, JEFFREY QING-HE ZHANG, OLYMPIA XIAO FEI DAI, NELSON
                   ZHANG aka NELSON CHEUNG’S NOTICE OF REMOVAL
         Case 3:19-cv-00560-SK Document 1 Filed 01/31/19 Page 2 of 4



 1                                    NOTICE OF REMOVAL

 2           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1367, 1441,

 3   1446, Defendants Mark Ge Zhang, Jeffrey Qing-He Zhang, Olympia Xiao Fei Dai, and

 4   Nelson Zhang aka Nelson Cheung (hereinafter, collectively, “Defendants”) by and

 5   through their attorneys, remove to this Court the action titled Yenefer Fernando Aguilar v.

 6   Mark Ge Zhang, et al., Case No. CGC-18-570353 (hereinafter, the “Action”), which was

 7   originally filed in the Superior Court of the State of California for the County of San

 8   Francisco.

 9                                         BACKGROUND

10           1.    On October 5, 2018, Plaintiffs Yenefer Fernando Aguilar, Dilia Castro, and

11   Christopher Aguilar Castro, by and through his guardian ad litem Dilia Castro, initiated

12   the instant Action by filing their Complaint in San Francisco County Superior Court.

13           2.    Process was served on Defendant Olympia Xiao Fei Dai, who is Defendant

14   Mark Zhang and Nelson Cheung’s elderly mother, on January 4, 2019.

15           3.    Process was served on Defendant Mark Ge Zhang on January 17, 2019.

16           4.    Process was served on Defendant Jeffrey Qing-He Zhang on January 17,

17   2019.

18           5.    As of the date of filing this Notice of Removal, Defendant Nelson Zhang

19   aka Nelson Cheung has not been served with process in this Action.

20           6.    All Defendants consent to the removal of this action.

21           7.    This Notice of Removal is timely filed because Defendants’ Notice is filed

22   with this Court within 30 days after Defendants’ receipt of a copy of Plaintiff’s initial

23   pleading setting forth Plaintiffs’ claim for relief and within 30 days after the service of

24   summons upon Defendants, pursuant to 28 U.S.C. § 1446. This filing contains all

25   process, pleadings, and orders served on Defendants in this action. Id.

26           8.    Removal to the Northern District of California is proper because this

27   District includes the City and County of San Francisco, California. 28 U.S.C. § 1441(a);

28   see 28 U.S.C. § 84(a) (indicating that San Francisco County is included in the Northern

     DEFENDANTS MARK GE ZHANG, JEFFREY QING-HE ZHANG, OLYMPIA XIAO FEI DAI, NELSON
                   ZHANG aka NELSON CHEUNG’S NOTICE OF REMOVAL
         Case 3:19-cv-00560-SK Document 1 Filed 01/31/19 Page 3 of 4



 1   District of California).

 2          9.      Defendants will file a copy of this Notice of Removal with the clerk of the

 3   Superior Court of the State of California, County of San Francisco, and will serve a copy

 4   on Plaintiffs pursuant to 28 U.S.C. § 1446(d).

 5               REMOVAL BASED ON FEDERAL QUESTION JURISDICTION

 6          10.     This matter is properly removed to this Court pursuant to 28 U.S.C. § 1441

 7   because this case concerns the Residential Lead-Based Paint Hazard Reduction Act of

 8   1992, enumerated in 42 U.S.C. § 4852d (sixth cause of action), such that original

 9   jurisdiction lies in this Court under 28 U.S.C. § 1331 (“The district courts shall have

10   original jurisdiction of all civil actions arising under the . . . laws . . . of the United

11   States”).

12          11.     This Court has supplemental jurisdiction over the remaining causes of action

13   alleged in the Action—for breach of the covenant of quiet enjoyment (first cause of

14   action); violation of San Francisco Administrative Code section 37.9 (second cause of

15   action); breach of the warranty of habitability (third cause of action); nuisance (fourth

16   cause of action); negligence (fifth cause of action); violation of San Francisco

17   Administrative Code section 37.10B (seventh cause of action); unfair business practices

18   (eighth cause of action); negligent hiring and supervision (ninth cause of action);

19   excessive rent charges (tenth cause of action); violation of California Civil Code section

20   1942.4 (eleventh cause of action); and violation of Civil Code section 1942.5 (twelfth

21   cause of action)—as they are so related to Plaintiff’s claim for violation of 42 U.S.C.

22   § 4852d that they form part of the same case or controversy. 28 U.S.C. § 1367.

23          12.     Defendants deny the allegations contained in Plaintiff’s complaint, and, by

24   filing this notice of removal, Defendants do not intend to waive, and hereby reserve, any

25   objections as to venue, the legal sufficiency of the claims alleged in the Action, and all

26   other defenses. Defendants reserve the right to supplement and amend this notice of

27   removal.

28          13.     Defendants respectfully request that this Court assumes jurisdiction over
                                                     -2-
     DEFENDANTS MARK GE ZHANG, JEFFREY QING-HE ZHANG, OLYMPIA XIAO FEI DAI, NELSON ZHANG aka
                             NELSON CHEUNG’S NOTICE OF REMOVAL
         Case 3:19-cv-00560-SK Document 1 Filed 01/31/19 Page 4 of 4



 1   this matter and grant Defendants such other and further relief as this Court deems just and

 2   proper.

 3   Dated: January 29, 2019            BLEDSOE, DIESTEL, TREPPA & CRANE LLP

 4
                                      By:      /s/ Alison M. Crane
 5                                          Alison M. Crane
                                            Mark W. Allen
 6                                          Attorneys for Defendants MARK GE ZHANG,
                                            JEFFREY QING-HE ZHANG, OLYMPIA XIAO
 7                                          FEI DAI, NELSON ZHANG AKA NELSON
                                            CHEUNG
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 -3-
     DEFENDANTS MARK GE ZHANG, JEFFREY QING-HE ZHANG, OLYMPIA XIAO FEI DAI, NELSON ZHANG aka
                             NELSON CHEUNG’S NOTICE OF REMOVAL
